Execution Version Exhibit 10.04

 

 



FIRST AMENDMENT TO LICENSE AGREEMENT REGARDING DIESEL FUEL IN THE EU

 

 

This First Amendment to License Agreement regarding Diesel Fuel in the EU (this
“Amendment”) is entered as of February 14, 2017 by and between Amyris, Inc., a
corporation organizing and existing under the laws of the state of Delaware,
with its place of business at 5885 Hollis Street, Suite 100, Emeryville,
California 94608 (“Amyris”) and Total Energies Nouvelles Activités USA SAS, a
société par actions simplifiée organized and existing under the laws of France,
having its head-office at 24 Cours Michelet, 92800 Puteaux, France (“TOTAL”).
AMYRIS and TOTAL are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, on March 21, 2016, Amyris and TOTAL entered into a License Agreement
regarding Diesel Fuel in the EU (the “Agreement”); and

 

WHEREAS the Parties now desire to amend certain provisions of the Agreement by
entering in this Amendment.

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

1.      Defined Terms; Construction. All capitalized terms used, but not defined
in this Amendment have the same meaning as in the Agreement. References herein
to a “Section” of the Agreement include the corresponding “Article” of the
Agreement.

 

2.      Amendment to Section 2.A(i)(d). Pursuant to Section 9.B of the
Agreement, Section 2.A(i)(d) of the Agreement is hereby deleted in its entirety
and replaced by the following:

 

“(d)       a royalty-bearing (to be negotiated as described in the prior to last
sentence below), right and license under the AMYRIS Licensed IP in each case
that is necessary or, in the case of the AMYRIS Farnesene Production IP, useful
to Manufacture Licensed Products (x) within the Territory and (y) outside the
Territory (Subject to Section 2.E(iv) below), but, in each case, solely for the
purposes of Manufacturing, importing, offering for sale, and selling such
Licensed Products in the Territory for use in the Field. The license granted
under subsection (x) shall be co-exclusive with AMYRIS while the license in (y)
shall be non-exclusive. Prior to the Licensed Products first being Manufactured
per the license in this Section 2.A(i)(d), TOTAL and AMYRIS will, in good faith,
negotiate commercially reasonable terms on a “most favored nation basis” for
royalties to be paid to AMYRIS by TOTAL on the sale of such Manufactured
Licensed Product in the Territory. Notwithstanding the immediately preceding
sentence, it is the intention of the Parties that the license granted under this
Section 2.A(i)(d) shall be and hereby is effective immediately upon the
Effective Date”

 



3.      Amendment to Section 2.D(iii)(d). Pursuant to Section 9.B of the
Agreement, Section 2.D(iii)(d) of the Agreement is hereby deleted in its
entirety and replaced by the following:

 



 1 of 3 

Execution VersionExhibit 10.04

 

“(d) The Parties intend that each escrow agreement governing the Escrowed
Materials is “an agreement supplementary to” this Agreement, as that phrase is
used in section 365(n) of the Bankruptcy Code. TOTAL will have the right to a
permanent release of the Escrowed Materials from the Escrow Agent to TOTAL upon
the occurrence of any of the following:

 

(i) at such time as TOTAL is entitled to exercise the license granted in Section
2.A(i)(b);

(ii) upon the filing of a case under the Bankruptcy Code by or against AMYRIS or
any Co-Licensor (as such term is defined in Section 7.E.2.);

(iii) if the Bankrupt Entity rejects the Agreement in a case under the
Bankruptcy Code and TOTAL has made the 365(n) Election (as such term is defined
in Section 2.B.(iii)); or

(iv) if AMYRIS or an AMYRIS Affiliate is a Bankrupt Entity, on the written
request by TOTAL to the trustee or debtor in possession in such bankruptcy case,
and to Escrow Agent, to provide the Escrowed Materials as contemplated pursuant
to Bankruptcy Code section 365(n)(4).”

 

4.      Amendment to Section 9.G. TOTAL hereby designates the following address
for purposes of receiving notice under the Agreement:

 

c/o Total Raffinage Chimie

2, place Jean Millier – La Défense 6

92078 Paris La Défense Cedex

France
Attn:

Fax. No.:

Email:

 

With a copy to (which shall not constitute notice)

 

Legal Department

Total Energies Nouvelles Activités USA

24 Cours Michelet

92800 Courbevoie

France
Attn: Department Head

 

 

5.      No Other Changes. Except as specifically modified herein, all other
terms of the Agreement shall remain in full force and effect. This Amendment and
the Agreement shall be read together, as one document. All references to the
Agreement or in any other document referencing the Agreement shall be deemed to
be a reference to the Agreement as amended by this Amendment.

 

[Remainder of page intentionally left blank; signature page follows]

 

 



 2 of 3 

Execution Version

 

This Amendment is executed by the authorized representatives of the Parties as
of the date first above written.



 

AMYRIS, INC. TOTAL ENERGIES NOUVELLES    ACTIVITÉS USA             /s/ John Melo
    /s/ Christophe Vuillez               Name : John Melo   Name : Christophe
Vuillez   Title President +CEO   Title Attorney in fact  



 

 

The following AMYRIS Affiliates existing as of the effective date of this
Amendment hereby acknowledge and approve the licenses granted to TOTAL in
Section 2.A of the Agreement, as modified by this Amendment.

 



AMYRIS Fuels LLC AB Technologies LLC               /s/ John Melo     /s/ John
Melo               Name : John Melo Name : John Melo   Title President   Title
President                                       AMYRIS Brasil Ltda.            
        /s/ Eduardo Loosli Silveira     /s/ Erica Baumgarten                
Amyris Brasil Ltda       Name : Eduardo Loosli Silveira Name : Erica Baumgarten
  Title Vice Presidente Amyris Brasil   Title CFO  



 

 

 

 



 

3 of 3



 

 